Citation Nr: 0100409	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-20 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for nasal deviation, status 
post septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from February 1973 to February 
1977, and from January 1980 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which inter alia denied the 
veteran's claim of entitlement to service connection for 
nasal deviation, status post septoplasty. 


FINDING OF FACT

Nasal deviation was not noted prior to service; the veteran 
underwent two surgeries for nasal deviation, and other nasal 
bone and tissue pathology, during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's nasal deviation, status post septoplasty, was 
incurred as a result of his active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the veteran's written statements, to include a 
letter received in November 1998 and his April 1999 notice of 
disagreement, and the transcript of his testimony from his 
hearing, held in February 2000, shows that he asserts that he 
has nasal deviation, status post septoplasty, that was either 
caused or aggravated by his service (he has presented 
inconsistent testimony and arguments as to whether he had a 
preexisting nasal fracture or nasal deviation).  With regard 
to a claim based on direct service connection, he has argued 
that it is not clear that he had a broken nose prior to 
service, and that no irregularities of the nose were noted at 
the time of entrance into service.  With regard to a claim 
based on aggravation, he argues that he underwent at least 
two operations during service which resulted in nasal 
deformity.  With regard to both theories, he further argues 
that nasal deformities that he developed during service made 
it so difficult for him to wear glasses during flight that he 
had to be given special authorization to wear prescription 
contact lenses so that he would not lose his flight status.  

In October 1998, the veteran filed a claim of entitlement to 
service connection for nasal deviation, status post 
septoplasty.  That same month, the RO denied the claim.  The 
RO determined that the veteran had a preexisting condition 
which was not permanently worsened as a result of service. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Furthermore, a veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991).  However, clear and unmistakable evidence that a 
disability existed prior to service will rebut this 
presumption.  Id.

The veteran's service medical records include an entrance 
examination report, dated in January 1973, as well as an 
"aviation" examination report, dated in February 1973, 
which show that all findings pertinent to the nose and 
sinuses were normal.  The accompanying reports of medical 
history also show that the veteran denied having nose 
problems, and that he did not self-report any other relevant 
symptoms.  

Based on the foregoing, the Board finds that nasal deviation 
was not "noted" at entry on his period of service, as defined 
by 38 U.S.C.A. § 3.304(b) (2000), and that the presumption of 
sound condition, therefore attaches.  In addition, there is 
no evidence of treatment for, or a diagnosis of, nasal 
deviation prior to service.  The Board therefore finds that 
the claims file does not contain clear and unmistakable 
evidence that rebuts the presumption of soundness.  See 
38 U.S.C.A. §§ 1111, 1137. 

However, clear and unmistakable evidence that a disability 
existed prior to service will rebut this presumption.  See 38 
U.S.C.A. §§ 1111, 1137.  In this regard, the Board notes that 
generally, medical evidence (other than the veteran's own lay 
history) is required to establish a preexisting condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In this case, the earliest evidence of nasal deviation in the 
service medical records appears to be an annual flight 
examination report, dated in June 1974, which shows that the 
veteran was noted to have a deviated nasal septum, NCD (not 
considered disabling).  Certain service medical records, to 
include a report apparently dated in 1988, note a history of 
a nasal fracture which occurred prior to service.  However, 
the Board notes that while the veteran may be competent to 
testify as to whether he sustained a trauma to his nose, such 
an injury may be distinct from nasal deviation.  In addition, 
there is no evidence that any military physician determined 
that the veteran had nasal deviation prior to service based 
on such a lay history.  See Gahman v. West, 12 Vet. App. 406 
(1999).  Based on the foregoing, the Board finds that the 
claims file does not contain clear and unmistakable evidence 
to rebut the presumption of soundness.  The Board will 
therefore analyze the claim as a claim for service connection 
on a direct basis.  See 38 C.F.R. § 3.303.

As previously stated, nasal deviation was not noted prior to 
service, and the earliest evidence of nasal deviation in the 
service medical records is an annual flight examination 
report, dated in June 1974.  The service medical records show 
that in December 1988, the veteran underwent a septoplasty 
after he was noted to have some septal obstruction (deviation 
to the right) and a maxillary sinus retention cyst.  Reports, 
dated between late 1991 and January 1992, show that he 
continued to have trouble breathing, and that he had 
developed a deformity of the nasal dorsum which made wearing 
glasses very difficult.  He underwent a repeat 
septorhinoplasty in January 1992.  A May 1993 report notes 
that the veteran was authorized to wear prescription contact 
lenses aboard ship.  

A report from the U.S. Naval Hospital in Jacksonville, 
Florida, dated in February 2000, is somewhat difficult to 
read in parts, but appears to show that the veteran 
complained of left nasal dyspnea.  On examination, the nasal 
bone was deviated to the left and had collapsed with a 
significant ridge and "near total" obstruction.  The tip 
was twisted to the right.  The assessment noted nasal 
deformity caused by two previous rhinoplasties (NPTE) (not 
existing prior to entry into service).  The prognosis noted 
that the veteran needed to be seen by a facial plastic 
surgeon for additional surgery.  

A lay statement from the veteran's mother, dated in November 
1998, shows that she states that although the veteran hurt 
his nose at about age eight, he was not taken to a doctor and 
that it healed without any problem.  She further states, in 
essence, that the veteran wore glasses beginning in the 
fourth grade without any difficulty, until his inservice 
problems began.  

The evidence shows that nasal deviation was not noted at the 
time of entry into service, and that the veteran underwent 
nasal surgery for septal obstruction and a maxillary sinus 
retention cyst in 1988.  He underwent a repeat 
septorhinoplasty in January 1992 which included an attempt to 
remedy a deformity of the nasal dorsum.  He was noted to 
complain on several occasions that he could not wear his 
glasses due to nasal bone deformities, and in May 1993 he was 
authorized to wear prescription contact lenses aboard ship.  
A February 2000 medical report shows that the veteran has 
nasal bone deviation with a collapsed bone and near total 
obstruction on the left.  The examiner stated that the 
veteran's nasal deformity was caused by his two previous 
rhinoplasties and did not exist prior to entry into service, 
and that he has significant left nasal obstruction due to his 
prior surgeries.  

In summary, the service medical records show surgeries for 
nasal deviation, a sinus cyst, and nasal dorsum deformities.  
There is no medical evidence showing that these conditions 
existed prior to service.  The claims file includes an 
opinion from a physician who attributes the veteran's nasal 
obstruction to his inservice surgeries.  Although the 
probative value of this opinion is weakened by the fact that 
it is not shown to have been based on a review of the 
veteran's C-file, this opinion is uncontroverted.  Given the 
evidence in this case, and after resolving all doubt in favor 
of the veteran, the Board finds that service connection is 
established for nasal deviation, status post septoplasty.  
Accordingly, the claim for service connection for nasal 
deviation, status post septoplasty is granted.


ORDER

Service connection for nasal deviation, status post 
septoplasty, is granted, subject to provisions governing the 
payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 

